Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2003

Otto v. PA State Ed Assoc
Precedential or Non-Precedential: Precedential

Docket 01-3858




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Otto v. PA State Ed Assoc" (2003). 2003 Decisions. Paper 516.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/516


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           PRECEDENTIAL

                                      Filed May 8, 2003

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                     No. 01-3858


        MARSHA OTTO; F. NAYLOR EMORY;
       DENNIS A. ERB; ROBERT K. GILBERT;
     JAMES W. LOSSELL; BARBARA J. MCALLEY;
     WESLEY S. SEMPLE, On behalf of themselves
     and all other non-members similarly situated
                          v.
PENNSYLVANIA STATE EDUCATION ASSOCIATION-NEA;
 NATIONAL EDUCATION ASSOCIATION; SHALER AREA
EDUCATION ASSOCIATION, On behalf of themselves and
     all other local associations similarly situated
                                    Appellants


                     No. 01-4110


         MARSHA OTTO; F. NAYLOR EMORY;
        DENNIS A. ERB; ROBERT K. GILBERT;
     JAMES W. LOSSELL; BARBARA J. MCALLEY;
     WESLEY S. SEMPLE, On behalf of themselves
     and all other non-members similarly situated,
                                    Appellants
                          v.
                                   2



 PENNSYLVANIA STATE EDUCATION ASSOCIATION-NEA;
 SHALER AREA EDUCATION ASSOCIATION, On behalf of
   themselves and all other local associations similarly
                        situated;
        NATIONAL EDUCATION ASSOCIATION;
     GROVE CITY AREA EDUCATION ASSOCIATION;
          JANE CAMPBELL; BARBARA LEIBY

              (D.C. Civil Action No. 96-cv-01233)

  Present: BECKER, Chief Judge*, SLOVITER, SCIRICA,
   NYGAARD, ALITO, ROTH, McKEE, BARRY, AMBRO,
   FUENTES, SMITH and STAPLETON**, Circuit Judges
             and O’NEILL***, District Judge


        SUR PETITION FOR PANEL REHEARING
     WITH SUGGESTION FOR REHEARING EN BANC

   The petition for rehearing filed by Appellants having been
submitted to the judges who participated in the decision of
this Court, and to all the other available circuit judges of
the Circuit in regular active service, and a majority of the
circuit judges of the Circuit in regular active service not
having voted for rehearing by the Court en banc, the
petition for rehearing is DENIED. Chief Judge Becker* and
Judge Nygaard would have granted rehearing en banc.
   The judges who participated in the decision of the Court
having voted for rehearing, the petition for panel rehearing
is granted and the opinion and judgment entered April 3,

* Judge Becker was Chief Judge at the time for voting on the petition for
rehearing.
** Senior Judge Walter K. Stapleton, who sat on the original panel, is
limited to panel rehearing only.
*** Judge Thomas O’Neill, Jr., United States District Judge for the
Eastern District of Pennsylvania, sitting by designation, is limited to
panel rehearing only.
                              3


2003 are vacated. An amended opinion is issued as of this
date.
                                  By the Court,
                                  /s/ Thomas L. Ambro
                                  Circuit Judge
Dated: May 8, 2003

A True Copy:
        Teste:

                  Clerk of the United States Court of Appeals
                              for the Third Circuit